DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites “to assign a respective randomly calculated weight value to each link of the optical communications network and to calculate a feasible Qkey path per se appears to contradict parent claim 21, because the feasibility determination in the parent claim is based on interference power being below a threshold, which is particular, not random. 
Claim 35 has the same issue described above for claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 27, 30-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Patent No. 7068790), and further in view of Legre et al. (“Legre”) (US Patent Application Publication No. 2020/0044835).
Regarding claim 21, Elliott discloses a path computation engine for an optical communications network, the optical communications network comprising a plurality of nodes and a plurality of links (fig. 2 and col. 4 lines 24-40), wherein the path computation engine comprises a processor and memory, the memory comprising instructions executable by the processor (fig. 3A and col. 4 lines 44-60) whereby the path computation engine is configured to: receive a request to configure a quantum key (Qkey) path from a first node to a second node in the optical communications network for a quantum key distribution (QKD) signal for a quantum key for a secure data transmission signal (col. 9 lines 43-54); calculate a feasible Qkey path from the first 
Elliott discloses implementing the above “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping (col. 1 line 65 to col. 2 line 31), but does not define the Qkey path as feasible if an optical signal power originating from the secure data transmission signal within the Qkey path, caused by optical interference of the secure data transmission signal with the QKD signal, is below a predetermined threshold value. Legre discloses a path type where QKD is on the same fiber as classical WDM channels (fig. 2 and paragraphs 0048), accounting for changes in the configuration autonomously using a CPU (paragraphs 0050-0051), computing BER of the QKD channel for control of the classic channels VOA and amplifier (paragraph 0052-0053), and measuring noise on a QKD channel to detect if interference from a classical channel is low enough (i.e., below a threshold) (paragraphs 0065-0066), where the noise is due to crosstalk or non-linear effects (paragraph 0012; also, SRS and four wave mixing are inherent non-linear phenomena in a WDM system), and which is in addition to detecting an eavesdropping attempt (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use QKD and classical WDM channels on the same fiber for 
Regarding claim 22, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is further configured to calculate at least one of: a raw key bit rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path, and a quantum bit error rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path (Legre: paragraph 0052, as applicable in the combination, QBER is quantum bit error rate).
Regarding claim 23, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is further configured to: receive a request to configure a new Qkey path from the first node to the second node for a new quantum key for the secure data transmission signal, and calculate a new feasible Qkey path from the first node to the second node that is logically different to the traffic path from the first node to the second node and is different to a previous Qkey path from the first node to the second node for a previous quantum key (Elliott: fig. 1 and col. 3 line 60 to col. 4 line 19, the encrypted traffic network is logically different from the QDK network, and fig. 2 and col. 1 line 65 to col. 2 line 31, where “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping means rerouting 
Regarding claim 26, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is configured to calculate a feasible Qkey path from the first node to the second node that is physically different to the traffic path from the first node to the second node (Elliott: fig. 2 and paragraph col. 3 lines 24-40, the physically different interconnecting/mesh links are physically different path options between two nodes).
Regarding claim 27, the combination of Elliott and Legre discloses the path computation engine of claim 21, and discloses that the memory comprises instructions executable by the processor for the path computation engine as cited above, but does not expressly disclose that the path computation engine is configured to calculate a feasible Qkey path from the first node to the second node that does not include a repeater. However, Elliott discloses QKD transmission as single photon (col. 7 line 61 to col. 8 line 8 in light of col. 1 lines 40-46), and the Office takes official notice that optical repeaters in the path of a single photon based transmission would make single photon transmission inoperable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have any amplifiers in the QKD links of the network, to retain the quantum functionality enabled by single photon transmissions.
Regarding claims 30 and 31, Elliott discloses an optical communications network node and method comprising a path computation engine comprising a processor and 
Elliott discloses implementing the above “any to any” connectivity to sustain key distribution even with Qkey path failure or eavesdropping (col. 1 line 65 to col. 2 line 31), but does not define the Qkey path as feasible if an optical signal power originating from the secure data transmission signal within the Qkey path, caused by optical interference of the secure data transmission signal with the QKD signal, is below a predetermined threshold value. Legre discloses a path type where QKD is on the same fiber as classical WDM channels (fig. 2 and paragraphs 0048), accounting for changes in the configuration autonomously using a CPU (paragraphs 0050-0051), computing BER of the QKD channel for control of the classic channels VOA and amplifier (paragraph 0052-0053), and measuring noise on a QKD channel to detect if 
Regarding claim 32, the combination of Elliott and Legre discloses the method of claim 31, further comprising calculating at least one of: a raw key bit rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path, and a quantum bit error rate for transmission of a quantum key on the QKD signal depending on transmission characteristics of the calculated feasible Qkey path (Legre: paragraph 0052, as applicable in the combination, QBER is quantum bit error rate).
Regarding claim 33, the combination of Elliott and Legre discloses the method of claim 31, further comprising: receiving a request to configure a new Qkey path from the first node to the second node for a new quantum key for the secure data transmission signal; and calculating a new feasible Qkey path from the first node to the second node that is logically different to the traffic path from the first node to the second node and is different to a previous Qkey path from the first node to the second node for a previous 
Regarding claim 36, the combination of Elliott and Legre discloses the method of claim 31, wherein the method comprises calculating a feasible Qkey path from the first node to the second node that is physically different to the traffic path from the first node to the second node (Elliott: fig. 2 and paragraph col. 3 lines 24-40, the physically different interconnecting/mesh links are physically different path options between two nodes).
Regarding claim 37, the combination of Elliott and Legre discloses the method of claim 30, but does not expressly disclose that the method comprises calculating a feasible Qkey path from the first node to the second node that does not include a repeater. However, Elliott discloses QKD transmission as single photon (col. 7 line 61 to col. 8 line 8 in light of col. 1 lines 40-46), and the Office takes official notice that optical repeaters in the path of a single photon based transmission would make single photon transmission inoperable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have any amplifiers in the QKD links of the network, to retain the quantum functionality enabled by single photon transmissions.
.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US Patent No. 4068790), and further in view of Legre (US Patent Application Publication No. 2020/0044835) as applied to claims 21 and 33 above, and further in view of Kadohata et al. (“Kadohata”) (US Patent Application Publication No. 2015/0350025).
Regarding claim 24, the combination of Elliott and Legre discloses the path computation engine of claim 21, wherein the memory comprises instructions executable by the processor whereby the path computation engine is configured to calculate a feasible Qkey path by: calculating a plurality of feasible Qkey paths from the first node to the second node, each calculated Qkey path being logically different to the traffic path (Elliott: fig. 2 in light of col. 7 lines 1-49, where shortest path first mean there are plural feasible paths, some with more hops than others), but does not disclose randomly selecting one of said plurality of feasible Qkey paths. Kadohata discloses shortest path first as preferable, as it can reduce unevenness of path arrangement, it is also know to randomly select a path from among paths having the same number of hops to produce 
Regarding claim 34, the combination of Elliott and Legre discloses the method of claim 33, wherein calculating a feasible Qkey path comprises: calculating a plurality of feasible Qkey paths from the first node to the second node, each calculated Qkey path being logically different to the traffic path (Elliott: fig. 2 in light of col. 7 lines 1-49, where shortest path first mean there are plural feasible paths, some with more hops than others), but does not disclose randomly selecting one of said plurality of feasible Qkey paths. Kadohata discloses shortest path first as preferable, as it can reduce unevenness of path arrangement, it is also know to randomly select a path from among paths having the same number of hops to produce no uneven path arrangement (paragraphs 0153-0154). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the case of two or more equally shortest paths, to randomly select between them, to minimize path unevenness when shortest path alone cannot do this.

Allowable Subject Matter
Claims 28 and 29 are allowed. 

Claims 25 and 35 would be allowable if rewritten as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejections of claims 25 and 35, Applicant acknowledges that the feasible Qkey path calculation in claim 21 is recited as threshold based, and that the feasible Qkey path calculation in claim 25 is recited as based on random weights, but argues that these are separate calculations and that the random weights are for a cost metric calculation. This argument is not persuasive because the calculations are not independent in the claim language; to the contrary, there is only a common use of feasible Qkey path. Further, Applicant’s remarks says that the random weights calculation is “separate from any determination of whether the calculated path is feasible” (emphasis Applicant’s). It does not make sense to interpret the act of “calculat[ing] a feasible Qkey path” as “separate from any determination of whether the calculated path is feasible.” Applicant’s example of “candidate path A-F-E-D” having low cost (a “feasible” path per claim 25), but ultimately determined to be “not feasible” (Remarks 10), does not make sense in light of the claim language. If the claim 25 feasible path calculation is independent of the claim 21 feasible path calculation, it needs to be clear in claim 25 that the feasible Qkey path it is not “said feasible Qkey path” of the parent claim.
Regarding the art rejections, Applicant argument seems to be reading Elliot’s separate sub-networks as physically separate, and interpreting Applicant’s “logically separate” as physically separate. This is not an accurate reading of Elliot, and logically separate does not require physically separate. Nor is Applicant’s own invention usng physically separate paths.
Applicant argues that in Elliot, “there is no reason to believe that optical intereference… would ever be a problem” (Remarks 12). This is Applicant misreading Elliot’s silence on the issue of interference as a confirmation that interference can’t happen in Elliot. In any case, the obviousness modification is based on the benefit of WDM, not based on eliminating interference in Elliot. Using WDM will introduce the potential for interference, a tradeoff in getting the benefits of WDM, and a tradeoff Legre found a solution for.
Applicant argues that using a single fiber for QKey and traffic would mean “the Qkey path and the traffic path are logically the same.” To the contrary, using different wavelengths is a logical separation, as well as physically separation on both sides of the mux/demuxs. Applicant further argues that in using WDM, “calculating a feasible Qkey path would be meaningless… there being only one possibility” (Remarks 13). Applicant is incorrectly saying that the photonic behavior of difference wavelengths, in absolute terms and in relative terms, is identical. However, WDM transmission is inherently subject to e.g., spectral variations of fiber loss profiles and nonlinear effects of different wavelengths within fibers. Further, Applicant’s argument would also have to be held against Applicant’s own invention, which sends QKD and traffic over the same fiber (“[t]he Qkey path is feasible if an optical signal power, originating from the secure data transmission signal, within the Qkey path is below a predetermined threshold value” (emphasis added) and “[t]he optical interference may be due to one or more of: 
Applicant also argues (Remarks 13-14) that the “predetermined threshold value” means optical signal power, and that Legre teaches BER threshold instead. This is incorrect. Legre discloses detecting if the noise on the QKD detectors, when no QKD photons are sent, is low enough. This is an optical power measurement (i.e., detecting the presence of optical power, when no QKD signal is sent, is noise). Legre says such noise “might lead to a QBER value that is above a predetermined threshold,” but the feasibility measurement itself is an optical power measurement, not a BER measurement.
Applicant further argues (Remarks 14) that Legre noise’s measurement is not a feasibility measurement, stating “there is no suggestion that this path is even infeasible.” To the contrary, Legre directly states “second step 610 which is specific to the noise that might be introduced by classical channels on quantum channel… [b]oth processing units process those results [noise measurement on quantum channel] and determine if the QKD system is in a state allowing it to run properly or not” (emphasis added). This is a feasibility determination for the QKD channel, and separate from step 600, which is a determination for the classical channel. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN M CORS/Primary Examiner, Art Unit 2636